DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (U.S. Pub No. 20070029986).
Regarding claim 1, Nakamura et al. disclose a power supply system for a vehicle (See abstract), comprising: an electricity storage device (see abstract); an electric power generator (MG1) coupled to drive wheels of the vehicle (motor generator MG1 connected to the driving wheels) (See paragraph 0061); a main circuit (control device; see paragraph 0019 ) electrically connecting the electricity storage device and the electric power generator and configured to transfer electric power between the electricity storage device and the electric power generator; a main circuit voltage sensor (voltage converting unit paragraph 0027, 0065) ( configured to detect a main circuit voltage which is a voltage of 
Regarding claims 2-3, Nakamura et al. discloses a sub-electric power supply device configured to, when the electric power is unable to be supplied from the main power supply to the control device, supply the electric power to the control device; and wherein the sub-electric power supply device comprises a sub-power supply circuit that connects the main circuit and the control device and is configured to supply the electric power in the main circuit to the control device when the electric power is unable to be supplied from the main power supply to the control device.  (Nakamura et al. disclose that the CPU and control circuit 60 has a high voltage section and a low voltage section, and that the input voltage of the inverter is reduced to generate a low voltage system drive power source (See paragraph 0089, 0079, 0090).
Regarding claim 4, Nakamura et al. discloses wherein the sub-electric power supply device comprises an electricity storage element connected to an electric power supply line which connects the main power supply and the control device (See paragraph 0091, 0095).

Regarding claim 6, Nakamura et al. disclose a resolver configured to detect a rotational angle of the electric power generator, wherein when the main circuit voltage is being monitored by the monitor, the supply of electric power to the resolver is stopped or reduced (See paragraph 0025, 0029,0060).
Regarding claim 7,  Nakamura et al. disclose wherein the main circuit comprises an electric power converter (See paragraph 0025 ) configured to convert the electric power between the main circuit and the electric power generator, and a voltage converter (See paragraph 0027, 0123, 0125) configured to convert a voltage between - 63 -P190824US00 the electricity storage device and the electric power converter, the control device comprises a microcomputer, and a drive circuit configured to drive the electric power converter and the voltage converter in response to a command from the microcomputer, and when the main circuit voltage is being monitored by the monitor, the supply of the electric power to a circuit for driving of at least the voltage converter of the drive circuit is stopped or reduced.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (U.S. Pub No. 20070029986) in view of Sakai et al. (US Patent No. 10183555).
Regarding claim 9, although Nakamura et al. disclose the converters, it does not specifically disclose wherein the main circuit further comprises a DCDC converter configured to step down the electric power in the main circuit and supply the stepped down electric power to the main power supply, the control device further comprises a control circuit configured to drive the DCDC converter, and  - 64 -P190824US00 when the main circuit voltage is being monitored by the monitor, the supply of electric power to the control circuit is stopped. In an analogous art, Sakai et al. disclose an onboard electric system for a vehicle with a drive circuit and discloses DC-DC converter (See col. 4, lines 52-56). Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Nakamura et al. and Sakai et al to arrive at the configuration of the invention according to claim 9 by applying the DC-DC converter of Sakai et al. to drive the motor of the vehicle. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661